UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period fromNovember 1, 2007 to November 30, 2007 333-132357-04 (Commission File Number of issuing entity) CarMax Auto Owner Trust 2007-2 (Exact name of issuing entity as specified in its charter) 333-132357 (Commission File Number of depositor) CarMax Auto Funding LLC (Exact name of depositor as specified in its charter) CarMax Business Services, LLC (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 32-6057382 (I.R.S. Employer Identification No.) c/o CarMax Auto Funding LLC 12800 Tuckahoe Creek Parkway, Suite 400, Richmond, Virginia 23238 (Address of principal executive offices of issuing entity) (Zip Code) (804) 935-4512 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b) Class A-1 Asset Backed Notes [] [] [X] [] Class A-2 Asset Backed Notes [] [] [X] [] Class A-3 Asset Backed Notes [] [] [X] [] Class A-4 Asset Backed Notes [] [] [X] [] Class B Asset Backed Notes [] [] [X] [] Class C Asset Backed Notes [] [] [X] [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. Distribution and pool performance information with respect to the receivables that comprise the assets of CarMax Auto Owner Trust 2007-2 is set forth in the monthly servicer's certificate attached as Exhibit 99.1. PART II - OTHER INFORMATION Item 9. Exhibits. Exhibit 99.1Monthly Servicer's Certificate for the collection period commencingNovember 1, 2007 and ending November 30, 2007. 2 Signatures Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CARMAX AUTO OWNER TRUST 2007-2 (Issuing Entity) By: CARMAX BUSINESS SERVICES, LLC, as Servicer Date: December 17, 2007 By: /s/ Keith D. Browning Keith D. Browning Executive Vice President and Chief Financial Officer 3 Exhibit Index Exhibit Description 99.1 Monthly Servicer's Certificate for the collection period commencingNovember 1, 2007 and ending November 30, 2007 4
